Citation Nr: 0019127	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  93-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased (compensable) rating for 
residuals of a right ankle fracture.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to August 
1988.  

In an April 1993 rating action, the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri, denied 
entitlement to service connection for residuals of a left 
ankle fracture and a psychiatric disability.  The regional 
office also denied an increased (compensable) evaluation for 
residuals of a right ankle fracture.  The veteran appealed 
from those decisions.  The case was before the Board of 
Veterans' Appeals (Board) in February 1996, when it was 
remanded for further action.  The case was again before the 
Board in February 1997, when service connection for a left 
ankle disability was denied.  The remaining issues on appeal 
were again remanded by the Board for further action.  The 
regional office later confirmed and continued the denial of 
service connection for a psychiatric disability and denied 
entitlement to a compensable evaluation for residuals of the 
veteran's right ankle fracture.  The case is again before the 
Board for further appellate consideration.  

The Board noted in the February 1996 remand that service 
connection for chronic paranoid schizophrenia had been denied 
in a March 1991 rating action and that that rating action had 
not been appealed and had become final.  In September 1992, 
the veteran stated that he wished to reopen his claim.  He 
attributed his psychiatric problem to injuries suffered in an 
explosion.  The Board noted that while the claim had been 
construed as a claim of entitlement to service connection for 
post-traumatic stress disorder only, it was clear that the 
veteran was claiming service connection for a psychiatric 
disability, however diagnosed.  The Board indicated that 
since he had presented a new theory of causation, his current 
claim was a reopened claim and the evidence of record had to 
be considered on a de novo basis.

The Board further noted that in an informal hearing 
presentation dated in June 1994, the veteran's representative 
raised the issue of entitlement to service connection for 
hearing loss and tinnitus, genital and scalp burns, residuals 
of hemorrhoids, and patella tendinitis.  The Board noted that 
those claims were not in an appellate status and referred the 
claims to the regional office for appropriate action.  

In its February 1997 decision, the Board noted that a 
December 1996 rating action granted service connection for 
residuals of a perforated left tympanic membrane and 
hemorrhoids.  Service connection for the remaining issues was 
denied.  It was noted that an informal hearing presentation 
dated in January 1997 expressed disagreement with the 
decision regarding those issues and appeared to constitute 
the initial step to an appeal.  Those issues were again 
referred to the regional office for appropriate action.  In 
April 1997, the regional office sent the veteran a statement 
of the case on the issues of entitlement to service 
connection for bilateral hearing loss, tinnitus, genital and 
scalp burns, and patella tendinitis of the left knee; 
however, he did not submit a substantive appeal regarding 
those issues.  Thus, those matters are not in an appellate 
status.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office to the extent possible.

2.  When the veteran was examined for separation from service 
in February 1988, he expressed various psychiatric complaints 
including depression or excessive worry, loss of memory or 
amnesia, and nervous trouble.  

3.  The veteran was afforded a mental status examination in 
February 1988 and he was fully oriented with a good memory.  
His thinking process was clear and his thought content was 
normal.  His behavior was noted to be passive.  He was found 
to be medically qualified for discharge.  

4.  An acquired psychiatric disability, diagnosed as paranoid 
schizophrenia, was initially medically demonstrated slightly 
more than 2 years following the veteran's release from active 
duty and has not been shown to be of service origin.  

5.  The veteran's right ankle fracture residuals include mild 
tenderness to palpation and mild pain with extension.  There 
is a laxity of the ankle mortise.  There is a full range of 
motion of the ankle.  

6.  The veteran's right ankle fracture residuals have 
resulted in moderate disability.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active military service.  A 
psychosis may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).  

2.  An evaluation of 10 percent for the veteran's right ankle 
fracture residuals is warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Code 5271 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims that are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  
In this regard, pursuant to the Board remands, the regional 
office contacted the National Personnel Records Center (NPRC) 
for records of any claimed treatment by the veteran for a 
mental health problem at the clinic in Wiesbaden, Germany, 
but was advised by NPRC in October 1997 that no such records 
could be located.  The regional office also scheduled the 
veteran for VA examinations, including orthopedic and 
psychiatric examinations, on several occasions in 1996, 1997 
and 1998, but the veteran failed to report for the 
examinations.  The veteran's current whereabouts are unknown.  
Accordingly, the Board will base its decision on the evidence 
of record.  

A.  Service connection for psychiatric disability

The veteran's service medical records reflect that when he 
was examined for separation from service in February 1988, he 
checked those blocks on a medical history form indicating 
that he had or had had frequent trouble sleeping, depression 
or excessive worry, loss of memory or amnesia, and nervous 
trouble.  He was afforded a mental status evaluation, and it 
was indicated that he was fully oriented with a flat affect.  
His thinking process was clear, and his thought content was 
normal.  His memory was good.  His behavior was reported to 
be passive.  He was considered to be medically qualified for 
discharge from service.  

The veteran's initial claim for VA disability benefits was 
submitted in January 1991.  He referred to a mental disorder.  

The regional office later received a report of the veteran's 
hospitalization at a VA medical center from October 1990 to 
February 1991.  It was indicated that he had been received in 
transfer from the Regional West Medical Center at 
Scottsbluff, Nebraska.  Various findings were recorded on 
mental status examination.  The final diagnoses were chronic 
paranoid schizophrenia and alcohol and polysubstance abuse by 
history.

The veteran was again hospitalized at a VA medical center in 
September 1992 for psychiatric problems.  The discharge 
diagnoses included schizoaffective disorder.

The veteran was afforded a VA psychiatric examination in 
March 1993.  The veteran stated that he had been in 
considerable trouble in service and he had begun drinking in 
service.  There had also been some illicit drug usage.  He 
would become violent and argumentative and would fight while 
under the influence of alcohol or drugs.  After his discharge 
from service, he went to Kansas City where he worked as a 
security guard.  He had then gone to Colorado where he worked 
in the construction field.  His stepfather had had an alcohol 
problem, and the veteran had been taken away from home for 
protective custody when he was in high school and taken to a 
boys' home, where he remained for roughly two years.  The 
veteran also stated that during service, he had been passed a 
live explosive that exploded in his hands, burning his hands, 
his groin area and his face.  The veteran was currently 
living in the domiciliary at Leavenworth, Kansas.  

On mental status examination, the veteran's mood was 
inappropriate.  There was a certain bluntness to his affect.  
He had auditory hallucinations while in the examination room.  
His judgment and insight were impaired.  His dreams were 
delusional.  When he would talk about them, he did not 
indicate that he had any dreams about the explosion.  He was 
diminished in all of his interests and felt very detached and 
estranged from everyone.  He had no trouble falling asleep.  
He did have trouble with agitation.  There was also 
hypervigilance and an aggressive startle response.  A 
diagnosis was made of paranoid schizophrenia.  It was also 
indicated that evidence in the claims file pointed to a 
borderline personality disorder.  

The veteran was again hospitalized at a VA medical center 
from December 1993 to January 1994, when the discharge 
diagnoses included schizoaffective disorder.

VA treatment records from the VA Domiciliary at White City, 
Oregon, were received reflecting that the veteran was treated 
on a number of occasions in 1998 for psychiatric problems.  
The diagnoses included chronic schizophrenia.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131.  

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

In this case, the veteran's service medical records reflect 
that when he was examined for separation from service in 
February 1988, he checked those blocks on a medical history 
form indicating that he had or had had frequent trouble 
sleeping, depression or excessive worry, loss of memory or 
amnesia and nervous trouble.  However, he was afforded a 
mental status evaluation at that time.  He was found to be 
fully oriented; his thinking process was clear; and his 
thought content was normal.  His behavior was noted to be 
passive, and his level of alertness was found to be dull.  An 
acquired psychiatric disability, that is, a neurosis or 
psychosis was not indicated.  He was considered medically 
qualified for discharge from service.  

The record reflects that the veteran was hospitalized at a VA 
medical center from October 1990 to February 1991, and the 
diagnoses included paranoid schizophrenia, a psychosis.  That 
condition was also diagnosed on a subsequent VA examination, 
VA hospital report and VA outpatient treatment records.  
However, the schizophrenia was initially medically 
demonstrated slightly more than 2 years after the veteran's 
release from active duty.  Thus, service connection for that 
condition would not be warranted either on the basis of 
direct service incurrence or under the presumptive provisions 
of the law.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309.  Although the veteran has 
maintained that his psychiatric disorder resulted from 
injuries sustained in an explosion during service, his 
service medical records contain no reference to any such 
incident, and there is no independent, objective evidence to 
substantiate that assertion.  There is no medical opinion 
relating any current psychiatric disability to service or to 
any incident of service origin.  The Board therefore 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for an 
acquired psychiatric disability.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



B.  Increased (compensable) evaluation for residuals of a 
right ankle fracture

The veteran's service medical records reflect that he 
sustained a fracture of the right ankle.  He was treated on 
several occasions for pain and soreness of the ankle.  

The veteran was afforded a VA orthopedic examination in March 
1993.  It was indicated that he had been on an obstacle 
course and had fallen onto his ankle.  He had been diagnosed 
with a fracture and treated in a cast for six weeks.  It was 
stated that he did well after that injury.  The veteran 
denied any swelling or giving away of the ankle.  He had  
occasional pain involving the ankle.  

On physical examination he had 15 degrees of dorsiflexion 
with 40 degrees of plantar flexion.  He had no evidence of 
swelling of the ankle.  There was no evidence of instability.  
Neurocirculatory examination showed no abnormality of the 
ankle.  An X-ray study of the right ankle showed no 
significant bone or joint abnormality.  The assessment was 
status post ankle fracture with a normal examination and no 
evidence of residuals.  

VA outpatient treatment records reflect that the veteran was 
seen in October 1993 with a complaint of pain and stiffness 
of his right ankle.  On examination, there was slight 
tenderness on eversion.  There was no effusion or erythema.  
There was no decrease in range of motion of the ankle.  He 
was seen requesting Tylenol for the right ankle pain.  
Examination of the right ankle showed no significant 
swelling.  There was mild tenderness to palpation over the 
anterior aspect of the lateral malleolus.  There was a normal 
range of motion with mild pain on extension.  He was again 
seen later in October 1993.  Examination showed no redness, 
warmth, erythema or swelling of the right ankle.  The ankle 
was not tender.  There was some laxity of the ankle mortise.  
The veteran identified the anterior aspect of the lateral 
malleolus as the usual site of pain.  The assessment was 
chronic ankle pain.  

A 10 percent evaluation is provided for moderate limitation 
of motion of an ankle.  A 20 percent evaluation is provided 
when the limitation of motion is marked.  38 C.F.R. Part 4, 
Code 5271.  

The Board notes that in the case of Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) indicated that there was a 
distinction between a veteran's initial dissatisfaction with 
the initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  The Court noted that the distinction 
might be important in terms of, among other things, 
determining the evidence that could be used to decide whether 
the original rating on appeal was erroneous.  The Court 
indicated that the rule in Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance"), was not applicable to the assignment of an 
initial rating for disability following an initial award of 
service connection for that disability.  The Court indicated 
that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.

In this case, the 1993 VA orthopedic examination and VA 
outpatient treatment records reflect that the veteran had an 
essentially full range of motion of his right ankle.  
However, there was mild pain with extension of the ankle and 
also mild tenderness to palpation.  Laxity of the ankle 
mortise was also reported.  The findings on the VA 
examination and outpatient treatment records indicate that 
the veteran's right ankle fracture residuals have resulted in 
moderate disability.  Accordingly, it follows that 
entitlement to a 10 percent evaluation is warranted for the 
fracture residuals under Diagnostic Code 5271.  There is no 
indication of marked disability as required for a 20 percent 
evaluation under that diagnostic code.  In arriving at its 
decision in this regard, the Board has resolved all doubt in 
favor of the veteran.  38 U.S.C.A. § 5107(b).  The medical 
evidence of record indicates that the right ankle has not 
changed significantly since the initial rating and thus 
possible staging of the ratings under Fenderson is not for 
consideration.  

The Board notes that in the case of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that when evaluating 
orthopedic disabilities, consideration must be given to 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  As 
noted previously, the 1993 VA examination did reflect some 
knee pain, and that symptom was contemplated by the Board in 
evaluating the degree of severity of the veteran's right 
ankle disability.  The VA examination and outpatient 
treatment records did not reflect any indication of 
functional loss due to weakness, fatigability or 
incoordination.  Accordingly, for the reasons already 
discussed, the Board believes that the veteran is entitled to 
an evaluation of 10 percent for his right ankle disability 
but not to an evaluation in excess of 10 percent.  


ORDER

Service connection for an acquired psychiatric disability is 
denied.  

A 10 percent evaluation for right ankle disability is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  



		
WILLIAM W. BERG
	Acting Member, Board of Veterans' Appeals



 

